DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-32 were pending and were rejected in the previous office action. Claims 1, 3, 8-11, 13, 16, 18, 23-26, and 28 were amended. Claims 2, 17, and 31-32 were canceled. Claims 1, 3-16, and 18-30 remain pending and are examined in this office action. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/25/2022 has been entered.

Response to Arguments
Claim Objections: 
Claims 13 and 28 were previously objected to for informalities. Applicant’s amendments to claims 13 and 28 have overcome the previous issues. 
35 USC § 101:
With respect to the previous § 101 rejection in the 9/25/2022 remarks, “Applicant respectfully traverses these rejections. However, to save time and expense Applicant will only address the 35 USC 102 and 35 USC 103 rejections in the instant amendment filed with an RCE. Once the 35 USC 102 and 35 USC 103 rejections are disposed of, Applicant will conduct an Examiner Interview in an effort to resolve the 35 USC 101 rejections” (pg. 10). 
Therefore the § 101 rejection over the currently pending claims 1, 3-16, and 18-30 is maintained, and is updated below based on the claim amendments. 
35 USC § 103 – Prior Art Rejections:
Applicant’s arguments with respect to the previous § 103 rejections of claims 1, 3-16, and 18-30 (pgs. 10-13 of remarks) have been considered but they are moot as they do not apply to the current § 103 rejections applied below in response to applicant’s amendments. 
The examiner additionally disagrees with the portion of applicant’s arguments (pg. 12 of remarks) alleging that Skeen does not teach automatically charging the first user for the group tickets reserved for the second user if the second user does not pay for the tickets prior to expiration of a reservation time. In particular, the examiner has cited to additional portions of Skeen which teaches that the user pays for all tickets in the group for the other members (Skeen: ¶ 0108, ¶ 0132-0134, ¶ 0315) and automatically purchasing a friend’s ticket upon expiration of a reservation period (Skeen: ¶ 1064-1070). 
Please see the updated § 103 rejections of claims 1, 3-16, and 18-30 below.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-16, and 18-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Step 1:
Claims 1 and 3-15 recite “A group ticket reservation system comprising: a first external device; a second external device; a communication device; a processing device…and a memory” (i.e. a machine); and claims 16 and 18-30 recite “A method…” (i.e. a process). These claims fall under one of the four categories of statutory subject matter and as a result, pass Step 1 of the subject matter eligibility test.  However, “Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.” See MPEP 2106.04. Accordingly, the examiner continues the subject matter eligibility analysis below. 
Step 2A Prong One: 
Claims 1, 3-16, and 18-30 recite limitations for: receiving a request for a certain number of group tickets to an event from a first user; reserving the certain number of group tickets in locations chosen by the first user with a first number, a first amount, or a first percentage of the certain number of group tickets being reserved for the first user and a second number, a second amount, or a second percentage of the certain number of group tickets being reserved for a second user; receiving and/or crediting a first payment from the first user for the first number, the first amount, or the first percentage of the certain number of group tickets reserved for the first user; receiving and/or crediting a second payment from the second user for the second number, the second amount, or the second percentage of the certain number of group tickets reserved for the second user; and charging the first user for the second number, the second amount, or the second percentage of the certain number of group tickets reserved for the second user if the second user does not pay for the second number, the second amount, or the second percentage of the certain number of group tickets reserved for the second user prior to expiration of a reservation time. 
The limitations recited by the representative independent claims 1 and 16 above amount to processes for managing the reservation of and payment for group tickets. These processes, under the broadest reasonable interpretation, read on both a commercial interaction and managing interactions between people (e.g. managing reservation and payment for group tickets for a group of people). As per MPEP 2106.04(a)(2)(II), claim limitations which recite commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), fall into the “certain methods of organizing human activity” category of judicial exceptions. Therefore, since the processes described by the limitations above amount to a commercial interaction and managing interactions between people (e.g. managing reservation and payment for group tickets for a group of people), the claims fall into the “certain methods of organizing human activity” category of abstract ideas.
Step 2A Prong Two:
The judicial exception (i.e. abstract idea) recited in claims 1 and 16 is not integrated into a practical application because the claims recite mere instructions to apply the abstract idea (i.e. managing reservation of and payment for group tickets) using generic computers/computer components (i.e. a first external device, a second external device, a communication device, a processing device, and a memory comprising programming code of claims 1 and 16). See MPEP 2106.05(f), showing “[C]laims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp.” Furthermore, use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application or provide significantly more. In the instant application, the first external device and second external device are also merely generic computers used in their ordinary capacity (i.e. to receive or transmit data) to implement the abstract idea. Therefore, because the claims, considered as a whole, do not recite anything that integrates the abstract idea into a practical application, the claims are directed to an abstract idea. 
Step 2B:
Claims representative independent claims 1 and 16 do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. abstract idea) because as mentioned above, the claims recite mere instructions to apply the abstract idea (i.e. managing reservation of and payment for group tickets) using generic computers/computer components (i.e. i.e. a first external device, a second external device, a communication device, a processing device, and a memory comprising programming code of claims 1 and 16). The use of the first and second external devices in the claims also amounts to nothing more than generic computers used in their ordinary capacity to receive and transmit data. Considering the limitations and additional elements in an ordered combination does not alter the analysis above. Therefore, claims 1 and 16 do not recite anything that amounts to significantly more. 
Dependent Claims 3-15 and 18-30:
Dependent claims 3-15 and 18-30 do not alter the analysis above and do not add anything that integrates the abstract idea into a practical application or adds significantly more than the abstract idea identified above. Dependent claims 3, 6-11, 13-15, 18, 21-26, and 28-30 recite steps further describing the abstract idea above and amount to mere instructions to apply these further abstract steps using generic computers/computer components (i.e. the first external device, the second external device, a communication device, the processing device, the programming code) relating to alerting the second user and requesting payment (claims 3 and 18), reserving the tickets for an amount of time after which they become unreserved (claims 6 and 21), alerting the first user if the second user has paid or not paid (claims 7-8 and 22-23), accepting pay for the second amount of tickets from the first user (claims 9 and 24), allowing the first user to pay for more than the first amount of tickets (claims 10 and 25), providing the tickets to each of the first user and the second user (claims 11 and 26), receive an additional payment from another user for additional tickets (claims 13 and 28), disposing the certain number of tickets side-by-side in a row/column (claims 14 and 29), and alerting the first/second users via a message (claims 15 and 20). The “first external device” and “second external device” continue to be used in dependent claims 3, 5, 7-11, 13, 15, 18, 20, 22-26, 28, and 30 as nothing more than generic devices operating in their ordinary capacity to receive and transmit data between these external devices and the processing device/communication device in the claims (i.e. receive or transmit alerts, payment information, ticket information, etc.). Furthermore, dependent claims 4 and 19 (by limiting the external devices to one of a generically recited mobile phone/tablet/laptop/desktop/computer) dependent claims 5 and 20 (by limiting the communication to over the internet and/or radio waves), and dependent claims 15 and 30 (by limiting the alert to types of electronic communications such as SMS, email, phone call, etc.) merely further link the performance of the abstract idea to a particular technological environment and do not add anything of significance to the claims that would integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. The remaining dependent claims 12 and 27 merely further describe the abstract idea by describing that the first and second number/amount/percentage of tickets add up to the certain number of group tickets. 
Therefore, claims 1, 3-16, and 18-30 are ineligible under § 101. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 12-16, 18-21, and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170178034 A1 to Skeen et al. (Skeen) in view of US 20150106134 A1 to Gandham et al. (Gandham), and further in view of US 20210004733 A1 to Badua et al. (Badua). 

Claim 1: Skeen teaches: 
A group ticket reservation system (Skeen: ¶ 0021-0024, ¶ 0056 system for group ticket reservations) comprising: 
a first external device (Skeen: Fig. 1 showing client computer systems 130 or mobile devices 160; also see ¶ 0024 GUIs implemented on user’s mobile device or computer); 
a second external device (Skeen: Fig. 1 showing client computer systems 130 or mobile devices 160; also see ¶ 0024 GUIs implemented on user’s mobile device or computer); 
a communication device (Skeen: Fig. 5 and ¶ 0739 interfaces 568, Fig. 6 showing communication interfaces(s) 645 and interface(s) 606); 
a processing device (Skeen: Fig. 5 and ¶ 0727-0729 showing CPU/processors of server system; also Fig. 6 and ¶ 0780 processor 610 of MMMS server system) in electronic communication with the first and the second external devices through the communication device (Skeen: Fig. 1 showing MMMS server system in communication with client computer system(s) 130 and mobile device(s) 160 over internet/cellular networks; as per Fig. 5 and ¶ 0739, and Fig. 6 interfaces 645 and 606, the MMMS server includes communications interfaces for such communication over the networks); and 
a memory in electronic communication with the processing device (Skeen: Fig. 6 and ¶ 0780-0781 showing processor and memory in communication; also see ¶ 0729, ¶ 0734-0735/Fig. 5 and Claim 11), 
wherein the memory comprises programming code for execution by the processing device, and the programming code, in conjunction with the processing device, is configured to (Skeen: ¶ 0729, ¶ 0734-0735/Fig. 5, and ¶ 0780-0781/Fig. 6 showing memory storing programs instructions, i.e. software executed by a processor) 
receive a request for a certain number of group tickets to an event from a first user (Skeen: ¶ 0271 showing “User A initiates Ticket Reservation Request for identified event” and as per ¶ 0087 and ¶ 0125 the Host indicates or is prompted to indicate the number of tickets they would like to reserve for the upcoming event; also see  ¶ 0826 and Fig. 11 with user interface for receiving request for certain number of group tickets and Figs. 19-31 showing various user interfaces, i.e. overall process of receiving request for certain number of group tickets to an event) through the first external device (Skeen: Fig. 1, client computer systems 130 or mobile devices 160 and ¶ 0024 showing the user A or host is interacting with the system via their external device such as a computer or mobile device), 

With respect to the limitation: 
reserve the certain number of group tickets in locations chosen by the first user, 
Skeen teaches reserving the certain number of group tickets (Skeen: ¶ 0272 processing the ticket reservation request; ¶ 0826-0828 in response to the user’s/host’s input, the chosen number of tickets are reserved; ¶ 0911-0920 and Figs. 31-33 host reserves the tickets, and receives confirmation; also see Fig. 34 and ¶ 0931 showing the reservation may be for two tickets, i.e. a certain number or in ¶ 0307-0313 for three tickets that are paid for by two users) – but Skeen does not explicitly teach that locations of the group tickets were chosen by the first user during the reservation process. However, Gandham teaches that purchasing, i.e. reserving, a number of group tickets includes a first user choosing the locations of the group tickets (Gandham: ¶ 0019-0020 ¶ 0065-0068 and Fig. 5, and ¶ 0076, ¶ 0080 showing at least a first user choosing and reserving a number of group tickets by choosing the locations of the group tickets). 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included that the reservation of group tickets includes a user selecting the locations of the tickets of Gandham in the group ticketing system of Skeen with a reasonable expectation of success of arriving at the claimed invention, with the motivation to solve the problem that “it can be difficult for a potential purchaser to determine whether other seat groupings are available for purchase” (Gandham: ¶ 0006) and “for providing a potential ticket purchaser with the ability to select and purchase grouped tickets for an event” (Gandham: ¶ 0088). Additionally, it would also have been obvious to one of ordinary skill in the art at the time of the invention to do so, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Skeen as modified above, further teaches: 
with a first number, a first amount, or a first percentage of the certain number of group tickets being reserved for the first user (Skeen: Figs. 20, 30-32, and ¶ 0307-0313 showing reserving tickets including a first amount of the certain number of group tickets for the first user; e.g. 1 ticket in ¶ 0312 or multiple tickets as in Figs. 30-32)
and a second number, a second amount, or a second percentage of the certain number of group tickets being reserved for a second user (Skeen: ¶ 0279 showing “assigning reserved tickets to specific friends/users”, and Figs. 20-22, Fig. 31 showing example of reserving 8 tickets with 2 reserved for the host, i.e. first user, and the remaining tickets reserved for the other user(s))
receive and/or credit a first payment from the first user through the first external device (Skeen: See Figs. 3-4 above showing client computer systems/mobile devices for interacting with the system) for the first number, the first amount, or the first percentage of the certain number of group tickets reserved for the first user (Skeen: Fig. 30 and ¶ 0910 showing user enters payment information, which as per Figs. 30-32, ¶ 0307-0313, the payment method is charged for a first amount of the certain number of group tickets; e.g. 1 ticket in ¶ 0312 or multiple tickets as in Figs. 30-32; ¶ 0308 showing 1 ticket reserved for each of User B and User C), 
wherein the programming code, in conjunction with the processing device, is further configured to automatically charge the first user for the second number, the second amount, or the second percentage of the certain number of group tickets reserved for the second user if the second user does not pay for the second number, the second amount, or the second percentage of the certain number of group tickets reserved for the second user prior to expiration of a reservation time (Skeen: ¶ 1064-1070 showing automatically purchasing the friend’s reserved ticket upon expiration of the reservation period, which as per ¶ 0108, ¶ 0132-0134, ¶ 0315 the host user/first user pays for other user’s ticket or pays for all tickets in the group)

With respect to the limitation: 
and receive and/or credit a second payment from a second user through the second external device for a second number, a second amount, or a second percentage of the certain number of group tickets 
Skeen teaches that “a single person (such as, for example, the Host(s)) may pay the entire cost of the group ticket reservation/purchase transaction(s) (e.g., one person pays for all purchase tickets), and the MAGNIFI system may be configured or designed to include functionality for assisting the purchaser in collecting reimbursement from members of the group” (Skeen: ¶ 0108; also see ¶ 1019). Therefore, Skeen teaches functionality for the first user to obtain reimbursement for the second number/amount of tickets reserved for another user, but merely lacks an explicitly teaching of receiving and/or crediting this reimbursement from the second user. However, Badua teaches a first user receiving reimbursement from one or more group members, i.e. at least a second user, for a transaction/reservation (Badua: ¶ 0073 receiving reimbursement payment from a second user in response to a reimbursement request) in response to a reimbursement request generated by the first user and sent to the one or more second users (Badua: ¶ 0070-0072; ¶ 0006). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the methods for receiving a reimbursement payment for a reimbursement request of Badua in the group ticketing system of Skeen/Gandham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3: Skeen/Gandham/Badua teach claim 1. Skeen, as modified above, further teaches: 
wherein the programming code, in conjunction with the processing device, is further configured to send an alert to the second user through the second external device that the second number, the second amount, or the second percentage of the certain number of group tickets has been reserved for the second user (Skeen: ¶ 0087, ¶ 0146-0151 and Figs. 36-38 showing alert sent to the second user device indicating the host’s invitation and a number of tickets that are available to be reserved in the group; also see ¶ 0279 assigning tickets to specific friends) 

With respect to the limitation: 
and requesting the second payment from the second user
Skeen teaches that “a single person (such as, for example, the Host(s)) may pay the entire cost of the group ticket reservation/purchase transaction(s) (e.g., one person pays for all purchase tickets), and the MAGNIFI system may be configured or designed to include functionality for assisting the purchaser in collecting reimbursement from members of the group” (Skeen: ¶ 0108; also see ¶ 1019). Therefore, Skeen teaches functionality for the first user to obtain reimbursement for the second number/amount of tickets reserved for another user, but merely lacks an explicitly teaching of requesting this reimbursement from the second user. However, Badua teaches a first user receiving reimbursement from one or more group members, i.e. at least a second user, for a transaction/reservation (Badua: ¶ 0073 receiving reimbursement payment from a second user in response to a reimbursement request) in response to a reimbursement request generated by the first user and sent to the one or more second users (Badua: ¶ 0070-0072; ¶ 0006). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included the methods for sending a reimbursement request to a second user of Badua in the group ticketing system of Skeen/Gandham/Badua, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4: Skeen/Gandham/Badua teach claim 1. Skeen, as modified above, further teaches: 
wherein the first and second external devices each comprise at least one of a mobile phone, a tablet, a laptop, a desktop, and a computer (Skeen: ¶ 0419, ¶ 0436 and Fig. 1 showing mobile devices(s) 160; ¶ 0419, ¶ 0423 and Fig. 1 showing client computer system(s) 130; ¶ 0592 showing implementation on user interfaces displayed for mobile devices, desktops, etc. and ¶ 0659/¶ 0670 and Figs. 3-4 showing client or end user computer system such as personal computer or cellular phone)

Claim 5: Skeen/Gandham/Badua teach claim 1. Skeen, as modified above, further teaches: 
wherein the communication device is configured to allow the processing device to be in communication with the first and second external devices over the internet and/or radio waves (Skeen: ¶ 0592-0595 showing MMMS server in communication with the client devices; further see Fig. 5 and ¶ 0727-0732 showing communication interfaces allowing the server device to communicate with other devices; Fig. 6 and ¶ 0774-0777, ¶ 0782 showing MMMS server interfaces)  

Claim 6: Skeen/Gandham/Badua teach claim 1 Skeen, as modified above, further teaches: 
wherein the programming code, in conjunction with the processing device, is further configured to reserve the certain number of group tickets for a set amount of time after which any unpaid tickets of the certain number of group tickets become unreserved and are freely available for purchase (Skeen: ¶ 0097, ¶ 0202 “If the Reservation Group does not achieve the Minimum Subscriber Level within a predetermined time frame (eg, 24 hours, 48 hours, 72 hours), the Reservation Group is cancelled, the reservations expire, and the Event Tickets become “reclaimed inventory” into the Event Ticket Allotment Pool”; also see ¶ 0094, ¶ 0891-0892, ¶ 1008-1014 further describing the time frame for which tickets are reserved and able to be accepted and/or purchased before they are canceled, i.e. unreserved, and returned to the inventory pool) 

Claim 12: Skeen/Gandham/Badua teach claim 1. Skeen, as modified above, further teaches: 
wherein the first and second number, the first and second amount, or the first and second percentage of the certain number of group tickets add up to the certain number of group tickets (Skeen: Fig. 34 and ¶ 0931 showing situation in which host has reserved only 2 tickets, wherein one ticket must be the hosts and as per Fig. 34 the other ticket is for a friend; therefore the first amount and second amount add to the reserved amount of 2 tickets; also see ¶ 0307-0313 showing situation in which 3 tickets are reserved by User A, where User A pays for 1 ticket, and User B pays for 2 tickets)

Claim 13: Skeen/Gandham/Badua teach claim 1. Skeen, as modified above, further teaches: 
further comprising at least one additional external device of at least one additional user, the processing device in electronic communication with the at least one additional external device through the communication device (Skeen: at least ¶ 0282-0291, ¶ 0307-0327 further comprising at least a third user in the group reservation, which as per ¶ 0436, ¶ 0659-0660, ¶ 0670-0705 the users interact with system via client computing devices or mobile devices; also as cited in claim 1 above, Fig. 1 shows MMMS server system in communication with client computer system(s) 130 and mobile device(s) 160 over networks), 
wherein the processing code, in conjunction with the processing device, is further configured to receive and/or credit at least one additional payment from the at least one additional user through the at least one additional external device for at least one additional number of the certain number of group tickets (Skeen: ¶ 0318-0327 showing User C provides their payment info and is charged for at least one ticket; also see ¶ 0101-0102, ¶ 0199, ¶ 0940, ¶ 0980, ¶ 1019 showing examples in which each invitee provides payment for their own reserved number of tickets)

Claim 14: Skeen/Gandham/Badua teach claim 1. With respect to the following limitations, Skeen teaches several grouped tickets being purchased, which would at the very least suggest the tickets being located together (Skeen: Fig. 1, Fig. 13/¶ 0839, Figs. 22, 23, 25, and Fig. 31). However, to the extent that Skeen does not explicitly state the seats being side by side in a row or column, Gandham teaches: 
wherein the certain number of group tickets reserved by the programming code, in conjunction with the processing device, are disposed side-by-side in at least one row and/or at least one column (Gandham: ¶ 0019-0020 ¶ 0067-0068 and Fig. 5, and ¶ 0076 showing choosing the group tickets as being seats that are adjacent in at least one row or column; also see ¶ 0006) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included at least some of the group of tickets being tickets located in the same row or columns of Gandham in the group ticketing system of Skeen/Gandham/Badua with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in claim 1 above. 

Claim 15: Skeen/Gandham/Badua teach claim 1, and further discloses: 
wherein the programming code, in conjunction with the processing device, is further configured to send an alert, comprising a text, an SMS (short message service), an email, an application message, and/or a phone-call, to the first user through the first external device and/or to the second user through the second external device (Skeen: ¶ 0102, ¶ 0106, ¶ 0494, ¶ 0792, ¶ 0853 showing when a user confirms a ticket reservation a notification message is sent out to the host and the reservation invitation recipients via SMS, text message, email, etc.; also see ¶ 0146 invitations are sent to the Initial Invitees via email, SMS, MAGNIFI notification or other means and ¶ 0151 showing mobile SMS notification about the event sent to invitee device, which as per ¶ 0591 the users access the system via a mobile device)

Claim 16: See the rejection of claim 1 above reciting analogous limitations. Skeen further teaches a method for reserving group tickets (Skeen: ¶ 0021-0024, ¶ 0056). 

Claim 18: See the rejection of claim 3 above reciting analogous limitations. 
Claim 19: See the rejection of claim 4 above reciting analogous limitations. 
Claim 20: See the rejection of claim 5 above reciting analogous limitations. 
Claim 21: See the rejection of claim 6 above reciting analogous limitations. 
Claim 27: See the rejection of claim 12 above reciting analogous limitations. 
Claim 28: See the rejection of claim 13 above reciting analogous limitations. 
Claim 29: See the rejection of claim 14 above reciting analogous limitations. 
Claim 30: See the rejection of claim 15 above reciting analogous limitations. 

Claims 7 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170178034 A1 to Skeen et al. (Skeen) in view of in view of US 20150106134 A1 to Gandham et al. (Gandham), further in view of US 20210004733 A1 to Badua et al. (Badua), and even further in view of US 20160019472 A1 to Javit. 

Claim 7: Skeen/Gandham/Badua teach claim 1 as seen above. With respect to the limitation: 
wherein the programming code, in conjunction with the processing device, is further configured to send an alert to the first user through the first external device when the second user of the second external device pays the second payment notifying the first user of the first external device of the second payment
Skeen teaches sending an alert to the first user through the first device when the other available ticket reservations is the group are reserved and hit a threshold size at which the tickets are charged (Skeen: at least ¶ 0382, ¶ 0853), which clearly indicates that a second payment was made, but does not explicitly teach that the notification specifically notifies the first user of the second payment. However, Javit teaches that a host may be notified of the payment status of the invitees (i.e. at least a second user) when they have authorized/completed payment (Javit: ¶ 0062, and ¶ 0065 in particular). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the notification sent to the host user regarding the at least second payment of Javit in the group ticketing system of Skeen/Gandham/Badua with a reasonable expectation of success of arriving at the claimed invention, for the same reasons described in the limitation above. 

Claim 22: See the rejection of claim 7 above reciting analogous limitations. 

Claims 8-10 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170178034 A1 to Skeen et al. (Skeen) in view of US 20150106134 A1 to Gandham et al. (Gandham), further in view of US 20210004733 A1 to Badua et al. (Badua), and even further in view of US 20070066397 A1 to Nammi et al. (Nammi). 

Claim 8: Skeen/Gandham/Badua teach claim 1. While Skeen teaches notifying the host of reservation status of invitees to a ticket reservation (Skeen: at least ¶ 0853), Skeen/Gandham/Badua do not explicitly teach the following. However, Nammi teaches: 
wherein the programming code, in conjunction with the processing device, is further configured to send an alert to the first user through the first external device if the second user of the second external device has not paid for the second number, the second amount, or the second percentage of the certain number of group tickets reserved for the second user (Nammi: ¶ 0052-0053 the host is notified of each acceptance and given an opportunity to pay for all tickets (including his/her own) after all invited guests have responded and before a time frame for responding has expired”, i.e. the host is notified before the other guest(s) invited have paid; in addition, also see ¶ 0060 showing declined invitations may also generate a notification to the host) within a predetermined amount of time prior to the expiration of the reservation time (Nammi: ¶ 0051 “The reservations may include a time frame by which a purchase must occur or the reservation is lost”, i.e. the time frame reads on “a predetermined amount of time prior to expiration of the reservation time”; and see ¶ 0053 showing the other user(s) who accepted the invitation have not yet paid at this point) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the generation of a notification to the host when users either accept (but have not paid for) a ticket invitation within a predetermined period of time prior to expiration or otherwise decline a reservation of Nammi in the group ticketing system of Skeen/Gandham/Badua with a reasonable expectation of success of arriving at the claimed invention, with the motivation that “It would beneficial to have a more predictable and less-risky manner for organizing, coordinating, and purchasing tickets for events when individuals or groups are wishing to attend such events” (Nammi: ¶ 0006).  

Claim 9: Skeen/Gandham/Badua/Nammi teach claim 8. With respect to the following limitation, Skeen teaches that the first user may provide payment for the tickets for other invited users as well, i.e. the second number of tickets (Skeen: ¶ 0184, ¶ 0859), but Skeen/Gandham/Badua do not expressly describe doing so after the alert is sent, and before the expiration of the reservation. However, Nammi teaches: 
wherein the programing code, in conjunction with the processing device, is further configured to accept payment from the first user through the first external device for the second number, the second amount, or the second percentage of the certain number of group tickets reserved for the second user after the alert is sent and before the expiration of the reservation time (Nammi: ¶ 0052-0053 showing host receives the alert before the expiration of the reservation time and has the option to purchase the additional tickets for each accepted invitation, i.e. at least a second number of tickets of the total number of reserved tickets; also see ¶ 0057, ¶ 0069 showing host pays for other user(s)) 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the host user paying for other user(s) tickets upon receiving the alert, and prior to expiration of the reservation period of Nammi in the group ticketing system of Skeen/Gandham/Badua/Nammi, for the same reasons described in claim 8 above. 

Claim 10: Skeen/Gandham/Badua teach claim 8. Skeen, as modified above, further teaches: 
wherein the programming code, in conjunction with the processing device, is further configured to allow the first user through the first external device to pay for more than the first number, the first amount, or the first percentage of the certain number of group tickets at any time prior to expiration of the reservation time (Skeen: ¶ 0132-0134, ¶ 0314-0315 showing the first user, i.e. “User A” or “host”, can indicate that they will pay for more than the first number of tickets and will also gift or pay for other group members/invitees tickets) 

Claim 23: See the rejection of claim 8 above reciting analogous limitations. 
Claim 24: See the rejection of claim 9 above reciting analogous limitations. 
Claim 25: See the rejection of claim 10 above reciting analogous limitations. 

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170178034 A1 to Skeen et al. (Skeen) in view of US 20150106134 A1 to Gandham et al. (Gandham), further in view of US 20210004733 A1 to Badua et al. (Badua), and even further in view US 20120265564 A1 to McCarthy et al. (McCarthy). 

Claim 11: Skeen/Gandham/Badua teach claim 1. With respect to the limitations: 
wherein the programming code, in conjunction with the processing device, is further configured to send the first number, the first amount, or the first percentage of the certain number of group tickets reserved for the first user to the first user through the first external device after the first payment, 
and to send the second number, the second amount, or the second percentage of the certain number of group tickets reserved for the second user to the second user through the second external device after the second payment 
While Skeen teaches that when a threshold number of attendees confirm their reservation, payments from the host user (i.e. first user) and the invitees (i.e. at least second user) can be charged for their respective tickets (Skeen: at least ¶ 0098-0099, ¶ 0101, 0182-0183, ¶ 0199) –Skeen/Gandham/Badua are silent regarding transmitting the respective tickets to the first and second users following the receipt of their payments. However, McCarthy teaches transmitting tickets to a plurality of users after purchase/payment (McCarthy: ¶ 0031-0038 showing first buyer invites additional users to join the reservation and purchase tickets, wherein afterwards in ¶ 0039 “the buyers can receive the tickets, when issued, using one or more electronic means such as emailing of an electronic ticket, allowing the buyers to download the electronic ticket or by sending an electronic ticket by way of mobile handheld devices”). At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to have included the purchasing and transmission of the electronic tickets to the users in the group of McCarthy in the group ticketing system of Skeen/Gandham/Badua with a reasonable expectation of success of arriving at the claimed invention, with the motivation to address the problems that “when a plurality of buyers desire to attend an event together, and therefore desire to purchase tickets for such event, one person from the group might take charge and purchase tickets for the entire group. When such event requires seat assignments, all of the tickets for all persons in the group desiring to sit together must be purchased at the same time in a single transaction” (McCarthy: ¶ 0003) and “Moreover, in cases where additional friends decide that they desire to attend, after the tickets are purchased, they risk a situation where they may not be able to sit together” (McCarthy: ¶ 0004), and also in order to “allow the group of buyers to sit next to each other, without necessarily requiring the group of buyers to purchase all of the tickets at the same time” (McCarthy: ¶ 0025). 
	
Claim 26: See the rejection of claim 11 above reciting analogous limitations. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Molnar whose telephone number is (571)272-8271. The examiner can normally be reached Monday - Friday, 8:00 - 5:00 EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571)272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUNTER A MOLNAR/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628